DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the title is withdrawn in view of the amendment to the title.
Some rejections under 35 U.S.C. §112(b) of claims 1-6, and 8-9 are withdrawn in view of the amendments to claims 1-6, and 8-9.  Applicant made no substantive arguments regarding the 112(b) rejections. Therefore, several rejections under 35 U.S.C. §112(b) are maintained.  No new 35 U.S.C. §112(b) rejections have been issued.  
Examiner acknowledges the amendments to the claims received on 11/26/2021 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 9-11 in the filing on 11/26/2021 that the cited prior art does not teach “that the display unit is rigidly and non-rotatably connected to the measuring device” in claims 1 and 5.
Response to Argument 1: Applicant's arguments have been considered but are not persuasive. After further review, the examiner notes that the Pan reference's display unit is very clearly rigidly and non-rotatably connected to the measurement device.  The examiner notes that the claims do not require the display device to have a separate body than the measuring unit as shown e.g., in applicant's figures 1 and 2 . Rather, the claims allow for a situation where the display unit is on the front of the measuring device such as in “Pan” and in conventional smart phones. Examiner recommends amending the language to bring the claims closer to the invention shown in the drawings. For example, while the 

This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 11/26/2021 is not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Interpretation
This application includes one or more claim limitations that use the generic placeholder “unit”.  However the claim limitation do not satisfy the three prong analysis, therefore 112(F) is not invoked. Moreover  claim limitation(s) is/are: “display unit” in claims 1-5, 7, 9; “operating unit” in claims 4, 9. 
Display unit is described in the specification as a physical graphical display at page 1, last paragraph and Fig. 1-2 element 2.  Operation unit is described in the specification as a button at page 4 last paragraph and Fig. 2 element 5 shows a hardware button in a bezel. Also the claim element Graphics display is disclosed as LCD or LED in page 4 of the specification in paragraph 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the display" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  “The display” in line 5 was amended in the response to read “the graphic display”.  The Examiner interprets “the display” in line 7 to also mean “the graphic display.”  
Claim 1 recites the limitation “the display can be rotated in 90° steps relative to the display unit.”  The display has been defined as the rectangular shaped graphic display [screen].  The display unit comprises the rectangular graphic display [screen].  Rotating the rectangular graphic display [screen] “relative to the display unit” in plain meaning indicates that: the rectangular graphic display [screen] is rotated, while the display unit is not rotated.  This does not make sense, as how does the screen rotate out of the housing that holds the screen?  Additionally, in Figures 1-2, the rectangular graphic display is rotated along with the display unit housing the graphic display [screen].  For purposes of examination, the Examiner interprets as “the display can be rotated in 90° steps 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “in the vertical plane.” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the Examiner is unable to determine what “in the vertical plane” means.  A rotation in a vertical plane could mean an object is rotated horizontally or vertically (e.g. rotating a wall-mounted display from portrait to landscape mode).  A rotation in a vertical plane could also mean a screen on a swivel mount, and rotating it left or right, rotating the vertical plane 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “the square sub-regions can be rotated independently of one another,” in lines 7-8.  Independent rotation in plain meaning indicates that the rotation can be in different directions or different speeds.  In contrast, in Figs. 1-2, the square graphics are both rotated together, horizontally, at the same time.  For purposes of examination, the Examiner interprets that the displayed elements are both rotated similar to Figs. 1-2.  Claim 5 recites similar issues.  
Claims 2-4, 6, and 8-9 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al., Patent Application Publication Number US 20150074589 A1 (hereinafter “Pan”).

Claim 1: Pan teaches “A display unit (Pan Fig. 3-4 smart device rectangular physical display screen) for a measuring device (i.e. smart mobile device [Pan 0049]) for processing and automation technology, comprising a rectangular, but not square, graphic display (3) (Pan Fig. 3-4 smart device rectangular physical display screen), on which different measurement and/or parameter data of the measuring device (1) can be displayed (i.e. the two windows of the smart mobile device [Pan 0049, Fig. 3-4] note: Pan Fig. 3 shows a smart phone with icons for displaying the current wifi signal, cellular signal, and battery capacity, which are measured), 
wherein the graphic display (3) can be rotated in 900 steps relative to the display unit (2) (i.e. a user may switch between the portrait mode and the landscape mode automatically through rotating the smart mobile device [Pan 0049, Fig 3-4] note: Fig. 3-4 show a mobile device in portrait orientation, and landscape orientation, which is rotated 90 degrees), such that the displayed measurement and/or parameter data can always be oriented horizontally (i.e. In the portrait mode, the two windows of the smart mobile device 2 are disposed in a top-bottom layout. In the landscape mode, the two windows of the smart mobile device 2 are disposed in a left-right layout [Pan 0049, Fig 3-4] note: in Fig. 3-4 in both portrait and landscape orientations, the displayed windows are horizontal), regardless of a rotation of the display unit (2) in the vertical plane (i.e. a user may switch between the portrait mode and the landscape mode automatically through rotating the smart mobile device [Pan 0049, Fig 3-4] note: in Fig. 3-4 in both portrait and landscape orientations, the displayed windows are horizontal), 
(i.e. the two windows of the smart mobile device [Pan 0049, Fig. 3-4] note: the two windows in Fig. 3 appear to be square shaped), and the square sub- regions (4a, 4b) can be rotated independently of one another (Pan Fig. 3-4 show the windows rotated horizontally whether in portrait or landscape mode.  Similar to the invention’s Fig. 1 and 2, both windows have been rotated 90 degrees on their own axis, thus they are rotated independently); and 
wherein the display unit (2) is rigidly and non-rotatably connected to the measuring device (1) (the physical display screen is built into the smartphone.  The physical display screen is rigidly and non-rotatably connected to the smartphone).”

Claim 2: Pan teaches “The display unit according to claim 1, wherein said square sub- regions (4a, 4b) further comprise two side lengths wherein said two side lengths together correspond to the width of the graphic display (3) (Pan Fig. 3 shows two windows with a total length on one side corresponding to a side of the physical display).”

Claim 4: Pan teaches “The display unit according to claim 1, wherein an operating unit (5) is provided and the graphic display (3) has a region (6) which is associated with the operating unit (5) (Pan Fig. 3 shows navigation bar 47A and 47B, which are on the display, which have home and back button icons).”

Claim 5: Pan teaches a measuring device (Pan Fig. 3 shows a smart phone with icons for displaying the current wifi signal, cellular signal, and battery capacity, which are measured) for processing and automation technology, configured to perform operations corresponding to the display unit of claim 1, therefore it is rejected under the same rationale.

Claim 6: Claim 6 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 9: Claim 9 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Atkinson, Patent Application Publication number US 20140267541 A1 (hereinafter “Atkinson”).
Claim 3:  Pan teaches all the limitations of claim 1, above.  Pan is silent regarding “wherein the graphic display has a side ratio of 16:9.”
Atkinson teaches “wherein the graphic display has a side ratio of 16:9 (i.e. an aspect ratio associated with landscape orientation of a display can be 16:9, while an aspect ratio associated with portrait orientation of the same display can be 9:16 [Atkinson 0037] note: a display with a 16:9 ratio is a standard display ratio, and it would be obvious to apply).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan to include the feature of having the ability to use a 16:9 display as disclosed by Atkinson.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to perform hassle-free video conferencing irrespective of user actions [0001].”

Claim 8:  Claim 8 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lum (US 20100134984 A1) listed on 892 is related to rotating a screen 90°, specifically attached to a rocker arm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171